Jay Bray
[nsmlogoa02a01.jpg]
Chief Executive Officer












March 31, 2014


Mr. Robert Stiles
5210 Edmondson Ave.
Dallas, TX 75209


Dear Robert:


This letter will confirm our offer and your acceptance for the position of
Executive Vice President & Chief Financial Officer of Nationstar Mortgage,
reporting to me, to be effective immediately after the filing of the Company’s
Form 10-Q for the first quarter of 2014. The details of our offer are outlined
below:


Compensation:
You will receive an annual salary of $400,000. You will be paid semi-monthly, at
the rate of $16,666 per pay period.



Bonus Opportunity:
For the plan year 2014, you will be eligible for an annualized bonus opportunity
of 500% ($2,000,000) of your annual salary. All bonus awards are discretionary
and contingent upon individual and company performance goals. You must be
actively employed by Nationstar on the date the bonus is distributed to receive
this opportunity.



Bonus Guarantee
For the plan year 2014, you will receive a guaranteed bonus of $1,000,000. You
must be actively employed by Nationstar on the date the bonus is distributed to
receive this opportunity.





Long Term Equity:
Beginning with the 2014 calendar year (granted in the first quarter of 2015),
you can anticipate receiving an equity award of 35% of your actual cash bonus.
All awards are approved by the Compensation Committee of the Board of Directors.

 



350 Highland Drive, Lewisville, Texas 75067 • Phone 469.549.3337 • Fax
972-315-8648 • jay.bray@nationstarmail.com



--------------------------------------------------------------------------------



Mr. Robert Stiles
Page | 2





Non-Compete:
You agree that while employed by Nationstar and for the twelve (12) month period
immediately following your termination of employment, you shall not directly or
indirectly, either as principal, agent, employee, employer, consultant, partner
or shareholder of a closely held corporation of shareholder in excess of five
(5%) of a publicly traded corporation, corporate officer or director, or in any
other individual or representative capacity, engage or otherwise participate in
any manner or fashion in any business that is in competition in any manner
whatsoever with the mortgage lending business of Nationstar and its subsidiaries
or of any other business in which Nationstar or its subsidiaries is engaged in
at the time of your termination of employment, or which is part of Nationstar’s
Developing Business, within states in which Nationstar is engaged in such
business of Developing Business. For purposes of the foregoing, “Developing
Business” shall mean the new business concepts and services Nationstar has
developed and is in the process of developing during your employment with
Nationstar. You further agree that this restrictive covenant is reasonable as to
duration, terms and geographical area and that the same protects the legitimate
interests of Nationstar and its respective affiliates, imposes no undue hardship
on you, is not injurious to the public, and that any violation of this
restrictive covenant shall be specifically enforceable in any court with
jurisdiction upon short notice.



Non-Solicit:
You agree that during the period of your employment and for the twelve (12)
month period immediately following the date of your termination of employment
with Nationstar for any reason, you shall not, directly or indirectly, solicit
or induce any officer, director, employee, agent or consultant of Nationstar or
any of their successors, assigns, subsidiaries or affiliates to terminate his,
her or its employment or other relationship with Nationstar or any of their
successors, assigns, subsidiaries or affiliates, or otherwise encourage any such
person or entity to leave or sever his, her or its employment or other
relationship with Nationstar or any of their successors, assigns, subsidiaries
or affiliates, for any other reason.






--------------------------------------------------------------------------------



Mr. Robert Stiles
Page | 3





Termination without Cause:
Should you be terminated by Nationstar without Cause, you shall be entitled to,
subject to your providing Nationstar with a signed release of claims in a form
adopted by Nationstar from time to time, which shall contain customary terms and
conditions, (i) twelve (12) months base salary, plus 100% of your prior year’s
bonus; (ii) the next tranche of restricted shares scheduled to vest for each
grant awarded to you; and (iii) continuation of your coverage under Nationstar’s
medical plan until the earlier of (A) the period of time it takes you to become
eligible for the medical benefits program of a new employer or (B) twelve (12)
months from the Termination Date.



 


We look forward to you continuing to play a vital role at Nationstar. Please
feel free to contact me if you have any questions.


Sincerely,


/s/ Jay Bray


Jay Bray
President & Chief Executive Officer


---------------------------------------------------------------------------------------------------------------------


I, Robert Stiles, accept and agree to all the terms and conditions contained in
this offer letter.






/s/ Robert Stiles         April 1, 2014            
(Signature)     (Date)


I understand and agree that if I am hired by Nationstar Mortgage or any
affiliate of Nationstar Mortgage that my employment relationship with Nationstar
Mortgage or any affiliate of Nationstar Mortgage to whom I may hereafter be
assigned, will be as an “employee at-will.”  Nationstar Mortgage retains the
right to terminate my employment relationship at any time with or without cause,
without notice, and if for cause, without incurring any liability to me.  I
further understand and agree that any agreement providing for a term of
employment or any agreement restricting or limiting the right of Nationstar
Mortgage or any affiliate to terminate my employment relationship for just cause
is not binding, unless such an agreement is made in writing and signed by the
CEO of Nationstar Mortgage and me. I further understand that Nationstar Mortgage
prohibits all employees from using trade secrets or other confidential
information (verbal, written, electronics or otherwise) they may have acquired
from any prior employer. I further understand that Nationstar Mortgage prohibits
employees from bringing any former employer’s confidential information on to
Nationstar Mortgage’s property, including its computer systems, databases, and
company-owned or paid-for equipment. I further understand and agree that if I
have any proprietary or confidential information of any prior employer, I am
required to retain the same. However, I am not to use that information in any
way in my job at Nationstar.





